IN THE UNITED STATES COURT OF APPEALS

                                FOR THE FIFTH CIRCUIT



                                      No. 02-60601
                                    Summary Calendar



       RANDY BRASWELL,

                                                         Plaintiff-Appellant,

                                           versus

       UNITED STATES DEPARTMENT OF AGRICULTURE,

                                                         Defendant-Appellee.


                   Appeal from the United States District Court for
                        the Southern District of Mississippi
                             (USDC No. 3:01-CV-434)
           _______________________________________________________
                                 January 15, 2003


Before REAVLEY, BARKSDALE and CLEMENT, Circuit Judges.

PER CURIAM:*

       Randy Braswell appeals the summary judgment entered against him in his suit to

enjoin foreclosure on a tract of real property. We agree with the district court that the

Government was entitled to summary judgment, in that Braswell failed to raise a material

       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
issue of fact disputing that the Government had a valid lien on the property in issue.

Braswell failed to raise and substantiate with competent summary judgment evidence a

material issue of fact supporting his arguments that the Government’s lien is

unenforceable for lack of consideration at its inception, or because the underlying

indebtedness had been paid in full.

       AFFIRMED.




                                             2